Exhibit 10.1

 

RABBI DIRECTED TRUST AGREEMENT

 

TRUST NAME: RLI Corp Nonqualified Trust

 

THIS TRUST AGREEMENT (“Agreement”) is made by and between RLI Corp. (“Employer”)
and Delaware Charter Guarantee & Trust Company, conducting business as Principal
Trust Company (“Trustee”).

 

WHEREAS, the Employer has adopted the The RLI Corp. /Executive Deferred
Compensation Agreement, RLI Corp. Executives Deferred Compensation Plan, RLI
Corp. Nonemployee Directors Deferred Compensation Plan, Directors Deferred
Compensation Plan, RLI Corp. Key Employees Excess Benefit Plan, Jonathan Michael
RLI/ Corp. Key Employee Excess Benefit Plan (“Plan”) to provide benefits for
certain employees of the Employer and employees of participating employers that
have adopted the Plan;

 

WHEREAS, the Employer has incurred or expects to incur liability under the terms
of the Plan with respect to individuals participating in the Plan;

 

WHEREAS, the Employer wishes to contribute to the Trust assets that shall be
held therein, subject to the claims of the Employer’s creditors in the event of
the Employer’s Insolvency, as herein defined, until paid to the Plan
participants and their beneficiaries in such manner and at such times as
specified in the Plan;

 

☒This is an amendment and restatement of the above-named Trust.

 

☐This is a newly-established trust.

 

WHEREAS, it is the intention of the parties that the Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and

 

WHEREAS, the Employer intends to make contributions to this Trust to provide
itself with a source of funds to assist it in the meeting of its liabilities
under the Plan;

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

SECTION 1. TRUST FUND

 

1.1Establishment of Trust. The Employer hereby establishes with the Trustee a
trust in which may be deposited such sums of money as shall from time to time be
paid or delivered to the Trustee in accordance with the  terms of the Plan and
which shall become the principal of the Trust to be held, administered and
disposed of   by the Trustee as provided in this Agreement and in accordance
with any investment policy or guidelines established under the Plan and
communicated in writing to the Trustee. All such deposits, all investments and
reinvestments thereof and all earnings, appreciation and additions allocable
thereto, less losses, depreciation and expenses allocable thereto and any
payments made therefrom as authorized under the Plan or this Agreement shall
constitute the “Trust”.

 

1.2Irrevocability of Trust. The Trust hereby established shall be irrevocable
and shall terminate only upon the complete distribution of the assets of the
Trust to the participants or their beneficiaries.

 

1.3Grantor Trust. The Trust is intended to be a grantor trust of which the
Employer is the grantor within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended (“Code”)
and shall be construed accordingly.

 

1.4Non-Diversion of Funds. The principal of the Trust, and any earnings thereon
shall be held separate and apart from other funds of the Employer and except for
the payment of fees and other expenses, including administrative expenses of the
Plan, properly charged to the Trust under this Agreement shall be used
exclusively for the use and purposes of Plan participants and their
beneficiaries and general creditors as herein set forth.








 

Plan participants and their beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Agreement shall be mere unsecured contractual
rights of Plan participants and their beneficiaries against the Employer. Any
assets held by the  Trust will be subject to the claims of the Employer’s
general creditors under federal and state law in the event of Insolvency, as
defined in Section 9.1 herein.

 

1.5Deposits. The Employer in its sole discretion, may at any time, or from time
to time, make additional deposits of cash or other property in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Agreement. Neither the Trustee nor any Plan
participant or beneficiary shall have the right to compel such deposits.

 

SECTION 2. TRUSTEE AND COMMITTEE

 

2.1Committee. The Employer shall certify to the Trustee the names and specimen
signatures of the members of  the Committee (“Committee”) appointed by the
Employer to administer the Plan and give directions to the Trustee. Such
certification shall include directions as to the number of signatures required
for any communication or direction to the Trustee. The Employer shall promptly
give notice to the Trustee of changes  in the membership of the Committee. The
Committee may also certify to the Trustee the name of any agent, together with a
specimen signature of any such agent who is not a member of the Committee,
authorized to   act for the Committee in relation to the Trustee.  The Committee
shall promptly give notice to the Trustee of  any change in any agent authorized
to act on behalf of the Committee. For all purposes under this Agreement, until
any such notice is received by the Trustee, the Trustee shall be fully protected
in assuming that the membership of the Committee and the authority of any agent
authorized to act on its behalf remain  unchanged.

 

2.2Trustee’s Reliance. The Trustee may rely and act upon any certificate, notice
or direction of the Committee, or of an agent authorized to act on its behalf,
or of the Employer which the Trustee believes to be genuine and to have been
signed by the person or persons duly authorized to sign such certificate,
notice, or direction.

 

SECTION 3. INVESTMENT AND ADMINISTRATION

 

3.1General. The Trust shall be held by the Trustee and shall be invested and
reinvested as hereinafter provided in this Section 3, without distinction
between principal and income and without regard to the restrictions of the laws
of any jurisdiction relating to the investment of trusts.

 

3.2Collection of Contributions. The Trustee shall have no authority over and
shall have no responsibility for the administration of the Plan. The Trustee
shall be under no duty to enforce the payment of any contribution to the Trust
and shall not be responsible for the adequacy of the Trust to satisfy any
obligations for benefits, expenses, and liabilities under the Plan. In addition
to making contributions, the Employer, through the Committee, shall furnish the
Trustee with such information and data relative to the Plan as is necessary for
the proper administration of the Trust.

 

3.3Appointment of Investment Manager.

 

(a)



The Committee may, in its discretion, appoint an investment manager (“Investment
Manager”) to direct the investment and reinvestment of all or any portion of the
Trust. Any such Investment Manager shall either (i) be registered as an
investment adviser under the Investment Advisers Act of 1940, as amended
(“Investment Advisers Act”); (ii) be a bank, as defined in the Investment
Advisers Act; or (iii) be an insurance company qualified to perform investment
services under the laws of more than one state.

 

(b)



The Committee shall give written notice to the Trustee of the appointment of an
Investment Manager pursuant to Section 3.3(a). Such notice shall include: (i) a
specification of the portion of the Trust to  which the appointment applies;
(ii) a certification by the Committee that the Investment Manager satisfies the
requirements of Section 3.3(a)(i), (ii) or (iii); (iii) a copy of the
instruments appointing the Investment Manager and evidencing the Investment
Manager’s acceptance of the appointment;

2

 




(iv) directions as to the manner in which the Investment Manager is authorized
to give instructions to the Trustee, including the persons authorized to give
instructions and the number of signatures required for any written instruction;
(v) a specimen signature of the Investment Manager; (vi) an acknowledgment by
the Investment Manager that it is a fiduciary of the Trust; and (vii) if
applicable, a certificate evidencing the Investment Manager’s current
registration under the Investment Advisers Act. For purposes of this Agreement,
the appointment of an Investment Manager pursuant to this Section 3.3 shall
become effective as of the effective date specified in such notice, or, if
later, as of the date on which the Trustee receives proper notice of such
appointment.

 

(c)



The Committee shall give written notice to the Trustee of the resignation or
removal of an Investment Manager previously appointed pursuant to this Section
3.3.  From and after the date on which the  Trustee receives such notice, or, if
later, the effective date of the resignation or removal specified in such
notice, the Committee shall be responsible, in accordance with Section 3.4, for
the investment and reinvestment of the portion of the Trust previously managed
by such Investment Manager, until such time as a successor Investment Manager
has been duly appointed pursuant to this Section 3.3.

 

(d)



The Trustee may rely and act upon any certificate, notice or direction of the
Investment Manager which the Trustee believes to be genuine and to have been
signed by the Investment Manager.

 

3.4Investment Decisions.

 

(a)



The Trustee shall invest and reinvest the Trust in accordance with the
directions of the Committee, or, to the extent provided in Section 3.3, in
accordance with the directions of an Investment Manager. The Trustee shall be
under no duty or obligation to review any investment to be acquired, held or
disposed of pursuant to such directions nor to make any recommendation with
respect to the disposition or continued retention of any such investment. The
Trustee shall have no liability or responsibility for its action or inaction
pursuant to the direction of, or its failure to act in the absence of directions
from, the Committee or an Investment Manager, except to the extent provided in
Section 5.1.  The Employer hereby agrees to indemnify the Trustee and hold it
harmless from and defend it against any claim or liability which may be asserted
against the Trustee by reason of any action or inaction by it pursuant to a
direction by the Committee or by an Investment Manager or failing to act in the
absence of any such direction.

 

(b)



The Committee or an Investment Manager appointed pursuant to Section 3.3 may, at
any time and from time to time, issue orders for the purchase or sale of
securities directly to a broker; and in order to facilitate such transaction,
the Trustee upon request shall execute and deliver appropriate trading
authorizations. Written notification of the issuance of each such order shall be
given promptly to the Trustee by the Committee or the Investment Manager, and
the execution of each such order shall be confirmed by written advice to the
Trustee by the broker. Such notification shall be authority for the Trustee to
pay for securities purchased against receipt thereof and to deliver securities
sold against payment therefore, as the case may be.

 

(c)



To the extent that neither the Committee nor an Investment Manager furnishes
directions as to the investment of the Trust, the Trustee shall invest and
reinvest the Trust in any stable-value investment currently available to the
Trust. If no stable-value investment is currently available to the Trust, the
Trustee shall invest and reinvest the portion of the Trust subject to this
section 3.4(c) in an investment generally recognized as having the lowest
investment risk of all investments available to the Trust.

 

3.5Investment in Short-Term Obligation. Notwithstanding any provisions of this
Section 3 to the contrary, the Trustee or its designee, upon the direction of
the Committee, may retain uninvested cash or cash balances, without being
required to pay interest thereon. Pending investment, and if directed to do so
by the Committee, the Trustee may temporarily invest any funds held or received
by it for investment in an investment fund established to invest funds held
thereunder in commercial paper or in obligations of, or guaranteed by, the
United States government or any of its agencies.

 



3

 




3.6Directed Powers of the Trustee

 

(a)



Subject to the direction of the Employer, Committee, or Investment Manager, the
Trustee or its designee is authorized and empowered to perform only those duties
and functions expressly set out in this Agreement. The Trustee will not be under
any duty to take any action other than those actions specified  in this
Agreement unless it expressly agrees in writing to do so. The Trustee or its
designee is authorized and empowered:

 

(i)



to invest and reinvest part or all of the Trust in accordance with investment
policies which may be established by the Committee from time to time in such
assets as the Committee or Investment Manager may direct (including common and
preferred stocks of the Employer), bonds, debentures, mutual fund shares, notes,
commercial paper, treasury bills, options, partnership interests, venture
capital investments, any common, commingled, or pooled investment funds
(including such funds for which the Trustee serves as investment manager),
contracts and policies issued by an insurance company (including affiliates of
the Trustee), endorsement split dollar insurance, any interest bearing deposits
held by any bank or similar financial institution (including affiliates of
the    Trustee), and any other real or personal property;

 

(ii)



in accordance with directions from the Committee, to apply for, pay premiums on
and maintain in force on the lives of Plan participants, individual ordinary or
individual or group term or universal life insurance policies, variable
universal life insurance policies, survivorship life insurance policies or
annuity policies (“policies”) (including any policies issued by an affiliate of
the Trustee) and to have with respect to such policies all of the rights,
powers, options, privileges and benefits usually comprised in the term
“incidents of ownership” and normally vested in an owner of such policies,
except, however, the Trustee shall have no power to name a beneficiary of the
policy other than the Trust, to assign the policy (as distinct from conversion
of the policy to a different form) other than to a successor trustee, or to loan
to any person the proceeds of any borrowing against such policy; provided,
however, notwithstanding the provisions above, the Trustee may loan to the
Employer the proceeds of any borrowing against an insurance policy held as an
asset of the Trust;

 

(iii)



to sell, exchange, convey, transfer or dispose of and also to grant options with
respect to any property, whether real or personal, at any time held by it, and
any sale may be made by private contract or by public auction, and for cash or
upon credit, or partly for cash and partly upon credit, and no person dealing
with the Trustee shall be bound to see to the application of the purchase money
or to inquire into the validity, expediency or propriety of any such sale or
other disposition;

 

(iv)



to retain, manage, operate, repair and rehabilitate and to mortgage or lease for
any period any real estate held by it and, in its discretion, cause to be formed
any corporation or trust to hold title to any such real property;

 

(v)



to borrow or raise monies for the purposes of the Trust from any lender, except
the Trustee, in its individual capacity, and for any sum so borrowed to issue
its promissory note as Trustee and to secure the repayment thereof by pledging
all or any part of the Trust, and no person lending money to the Trustee shall
be bound to see to the application of the money loaned or to inquire into the
validity, expediency or propriety of any such borrowing;

 

(vi)



to make distributions in cash upon the direction of the Employer through the
Committee;

 

(vii)



to vote in person or by proxy on any stocks, bonds, or other securities held by
it, including any shares of mutual funds held by it, to exercise any options
appurtenant to any stocks, bonds or other securities for the conversion thereof
into other stocks, bonds or securities, or to exercise any rights to subscribe
for additional stocks, bonds or other securities and to make any and all
necessary payment therefor and to enter into any voting trust;



4

 




 

(viii)



with respect to any investment, to join in, dissent from, or oppose any action
or inaction of any corporation, or of the directors, officers or stockholders of
any corporation, including, without limitation, any reorganization,
recapitalization, consolidation, liquidation, sale or merger;

 

(ix)



to settle, adjust, compromise, or submit to arbitration any claims, debts or
damages due or owing to or from the Trust;

 

(x)



to deposit any property with any protective, reorganization or similar
committee, to delegate power thereto and to pay and agree to pay part of its
expenses and compensation and any assessments levied with respect to any
property so deposited; and

 

(xi)



to delegate administrative duties to a designee.

 

(b)



In addition to and not by way of limitation of any other powers conferred upon
the Trustee by law or other provisions of this Agreement, but subject to Section
1.4 and this Section 3, the Trustee is authorized and empowered, in its
discretion:

 

(i)



to commence or defend suits or legal proceedings, and to represent the Trust in
all suits or legal proceedings in any court or before any other body or
tribunal;

 

(ii)



to register securities in its name or in the name of any nominee or nominees
with or without indication of the capacity in which the securities shall be
held, or to hold securities in bearer form;

 

(iii)



to employ such agents, brokers, counsel, accountants, actuaries or other
professionals, as the Trustee shall deem advisable and to be reimbursed by the
Employer for their reasonable expenses and compensation;

 

(iv)



to make, execute, acknowledge, and deliver any and all deeds, leases,
assignments and instruments; and

 

(v)



generally to do all acts which the Trustee may deem necessary or desirable for
the administration and protection of the Trust.

 

(c)



Notwithstanding any powers granted to the Trustee pursuant to this Agreement or
by applicable law, the Trustee shall not have any power that could give the
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.

 

3.7Substitution of Assets. The Employer shall have the right at any time, and
from time to time, in its sole discretion, to substitute assets of equal fair
market value for any asset held by the Trust. This right is exercisable by the
Employer in a nonfiduciary capacity without the approval or consent of any
person in a fiduciary capacity.

 

3.8Trust Income. During the term of this Trust, all income received by the
Trust, net of expenses and taxes, shall be accumulated and reinvested.

 

SECTION 4. DISTRIBUTIONS FROM TRUST

 

4.1General. The Employer shall deliver to the Trustee a schedule ("Payment
Schedule") that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Plan), and the time of commencement for payment of such amounts. Except as
otherwise provided herein, the Trustee shall make payments to the Plan
participants and their beneficiaries in accordance with such Payment Schedule.

 



5

 




4.2Reporting and Withholding Requirements. The Employer or Trustee shall provide
for the reporting and withholding of any federal, state or local taxes that may
be required to be withheld with respect to the payment of benefits pursuant to
the terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities. Upon the occurrence of a distribution pursuant to the Plan, the
Committee shall direct the Trustee to send the Employer an amount, as determined
by the Employer, sufficient for the Employer to discharge its withholding
obligations with respect to the distribution.

 

4.3Direction by Committee.

 

(a)



A direction by the Committee to make a distribution from the Trust shall:

 

(i)



be made in writing;

 

(ii)



specify the amount of the payment to be distributed (net of the amount
sufficient for the Employer to discharge its withholding obligation), the date
such payment is to be made, the person to whom payment is to be made, and the
address to which the payment is to be sent;

 

(iii)



specify the amount determined by the Employer to be sufficient for the Employer
to discharge its withholding obligation; and

 

(iv)



be deemed to certify to the Trustee that such direction and any payment pursuant
thereto are authorized under the terms of the Plan.

 

(b)



The Trustee shall be entitled to rely conclusively on the Committee’s
certification of its authority to direct a payment without independent
investigation. The Trustee shall have no liability to any person with respect to
payments made in accordance with the provisions of this Section 4.

 

4.4Benefits Entitlement. The entitlement of a Plan participant or his or her
beneficiaries to benefits under the Plan shall be determined by the Employer or
such party as it shall designate under the Plan, and any claim for such benefits
shall be considered and reviewed under the procedures set out in the Plan.

 

4.5Payments by Employer. The Employer may make payment of benefits directly to
Plan participants or their beneficiaries as they become due under the terms of
the Plan. The Employer shall notify the Trustee of its decision to make payment
of benefits directly prior to the time amounts are payable to participants or
their beneficiaries. In addition, if the principal of the Trust, and any
earnings thereon, are not sufficient to make payments of benefits in accordance
with the terms of the Plan, the Employer shall make the balance of each such
payment as it falls due. The Trustee shall notify the Employer where principal
and earnings are not sufficient.

 

4.6Payments to Employer. Except as expressly provided in the Plan, the Employer
shall have no right or power to direct the Trustee to return to the Employer any
of the Trust Fund before all payments of benefits have been made pursuant to the
Plan. However upon written request and certification from the Employer of the
amount required to pay benefits provided under the terms of the Plan, if the
Trustee determines that the value of the assets of the Trust Fund are in excess
of 100% of the amount required to pay the benefits provided under the terms of
the Plan, then such excess assets, including both principal and income, shall be
returned to the Employer.

 

SECTION 5. TRUSTEE’S AND COMMITTEE’S RESPONSIBILITIES

 

5.1General Standard of Care. The Trustee, the members of the Committee and any
Investment Manager shall at  all times discharge their duties with respect to
the Trust solely in the interest of the Plan participants and their
beneficiaries and with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Employer which is contemplated by, and in conformity with,
the terms of the Plan or this Trust and is given in writing by the Employer. In
the event of a dispute between the Employer and a party, the Trustee may apply
to a court of competent jurisdiction to resolve the dispute.

 



6

 




 

5.2No Liability for Acts of Others. No fiduciary under this Agreement shall be
liable for an act or omission of another person in carrying out any fiduciary
responsibility where such fiduciary responsibility is allocated to such other
person by this Agreement or pursuant to a procedure established in this
Agreement.

 

5.3Legal Counsel. The Trustee may consult with legal counsel (who may be counsel
to the Employer) concerning any questions which may arise under this Agreement,
and the opinions of such counsel shall be full and complete protection with
respect to any action taken, or omitted, by the Trustee hereunder in good faith
in accordance with the opinion of such counsel.

 

5.4Liability Under Plan. The duties and obligations of the Trustee shall be
limited to those expressly set forth in this Agreement, notwithstanding any
reference herein to the Plan. Notwithstanding any other provision of this Trust
Agreement, the Trustee and its officers, directors and agents hereunder shall be
indemnified and held harmless by the Employer and the Trust to the fullest
extent permitted by law against any and all costs, damages, expenses and
liabilities including, but not limited to, attorneys’ fees and disbursements
reasonably incurred by or imposed upon it in connection with any claim made
against it or in which it may be involved by reason of it being, or having been,
a Trustee hereunder, to the extent such amounts are not caused by the Trustee’s
breach of this Agreement, negligence, willful misconduct, lack of good faith, or
to the extent satisfied by fiduciary liability insurance that may or may not be
maintained by the Employer. If the Employer does not pay such costs, expenses
and liabilities in a reasonably timely manner, the Trustee may obtain payment
from the Trust.

 

SECTION 6. TRUSTEE’S ACCOUNTS

 

6.1Accounts. The Trustee shall keep accurate and detailed accounts of all
investments, reinvestments, receipts, disbursements, and all other transactions
hereunder, and all such accounts and the books and records relating thereto
shall be open to inspection at all reasonable times by the Employer or the
Committee or persons designated by them.

 

6.2Valuation of Trust. The Trustee or its designee shall value or cause to be
valued the Trust as of the last business day of each calendar quarter
(“Valuation Date”), and shall report to the Committee the value of the Trust as
of such date, within a reasonable time after the first day of the month next
following each Valuation Date.

 

6.3Reports to Committee. Within sixty (60) days following the close of each
calendar year, and within sixty (60) days following the effective date of the
resignation or removal of the Trustee as provided in Section 8.1, the Trustee
shall render to the Committee a written account of its administration of the
Trust during such year or during the period from the close of the last preceding
year to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales (accrued interest paid or receivable
being shown separately) and showing all cash, securities and other property held
in the Trust as of the date of such removal or resignation, as the case may be.

 

6.4Right of Judicial Settlement. The Trustee, the Committee, and the Employer,
or any of them, shall have the right to apply at any time to a court of
competent jurisdiction for the judicial settlement of the Trustee’s account. In
any such case, it shall be necessary to join as parties thereto only the
Trustee, the Committee and the Employer; and any judgment or decree which may be
entered therein shall be conclusive upon all persons having or claiming to have
any interest in the Trust or under the Plan.

 

6.5Enforcement of Agreement. To protect the Trust from expenses which might
otherwise be incurred, the Employer and the Committee shall have authority,
either jointly or severally, to enforce this Agreement on behalf of all persons
claiming any interest in the Trust or under the Plan, and no other person may
institute or maintain any action or proceeding against the Trustee or the Trust
in the absence of written authority from the Employer, the Committee or a
judgment of a court of competent jurisdiction that in refusing authority the
Committee acted fraudulently or in bad faith.

 



7

 




SECTION 7. TAXES; COMPENSATION OF TRUSTEE

 

7.1Taxes. Any taxes that may be imposed upon the Trust or the income therefrom
shall be deducted from and charged against the Trust.

 

7.2Compensation of Trustee; Expenses. The Trustee shall receive for its services
hereunder such compensation as may be agreed upon in writing from time to time
by the Employer and the Trustee and shall be reimbursed for its reasonable
expenses, including counsel fees, incurred in the performance of its duties
hereunder. The Trustee shall deduct from and charge against the Trust such
compensation and all such expenses unless previously paid by the Employer.

 

SECTION 8. RESIGNATION AND REMOVAL OF TRUSTEE

 

8.1Resignation or Removal of Trustee. The Trustee may resign as trustee
hereunder at any time by giving sixty

(60) days prior written notice to the Employer. The Employer may remove the
Trustee as trustee hereunder at any time by giving the Trustee prior written
notice of such removal, which shall include notice of the appointment of a
successor trustee. Such removal shall take effect not earlier than sixty (60)
days following receipt of such notice by the Trustee unless otherwise agreed
upon by the Trustee and the Employer.

 

8.2Appointment of Successor. In the event of the resignation or removal of the
Trustee, a successor trustee shall be appointed by the Employer. Except as is
otherwise provided in Section 8.1, such appointment shall take effect upon
delivery to the Trustee of an instrument so appointing the successor and an
instrument of acceptance executed by such successor. If within sixty (60) days
after notice of resignation has been given by the Trustee, a successor has not
been appointed as provided in Section 8.1, the Trustee may apply to any court of
competent jurisdiction for the appointment of such successor or for
instructions.  All expenses of the   Trustee in connection with the preceding
shall be allowed as administrative expenses of the Trust.

 

8.3Succession.

 

(a)



Upon the appointment of a successor hereunder, the Trustee shall timely transfer
and deliver all assets   of the Trust to such successor; provided, however, that
the Trustee may reserve such sum of money as it shall in its sole and absolute
discretion deem advisable for payment of its fees and all expenses including
counsel fees in connection with the settlement of its account, and any balance
of such reserve remaining after the payment of such charges shall be paid over
to the successor trustee. If such reserve shall be insufficient to pay such
charges, the Trustee shall be entitled to recover the amount of any deficiency
from the Employer, from the Trust, or from both.

 

(b)



Upon the completion of the succession and the rendering of its final accounts,
the Trustee shall have no further responsibilities whatsoever under this
Agreement.

 

8.4Successor Bound by Agreement. All the provisions of this Agreement shall
apply to any successor trustee with the same force and effect as if such
successor had been originally named herein as the trustee hereunder.

 

SECTION 9. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARIES WHEN
EMPLOYER IS INSOLVENT

 

9.1Insolvency. The Trustee shall cease payment of benefits to Plan participants
and their beneficiaries if the Employer is Insolvent. The Employer shall be
considered "Insolvent" for purposes of this Trust Agreement if (i) the Employer
is unable to pay its debts as they become due, or (ii) the Employer is subject
to a pending proceeding as a debtor under the United States Bankruptcy Code.

 

9.2General Creditors. At all times during the continuance of this Trust, the
principal and income of the Trust shall be subject to claims of general
creditors of the Employer.

 

(a)



The Board of Directors and the Chief Executive Officer of Employer shall have
the duty to inform the Trustee in writing of Employer’s Insolvency. If a person
claiming to be a creditor of the Employer

8

 




alleges in writing to the Trustee under penalty of perjury that Employer has
become Insolvent, the Trustee shall take action it deems prudent to determine
whether Employer is Insolvent, and, pending such determination, the Trustee
shall discontinue payment of benefits to Plan participants or their
beneficiaries.

 

(b)



Unless the Trustee has actual knowledge of Employer’s
Insolvency,  or  has  received notice  from Employer or a person claiming to be
a creditor alleging that Employer is Insolvent, the Trustee shall have no duty
to inquire whether Employer is Insolvent. The Trustee may in all events rely on
the   determination of the independent accountant regularly auditing the
financial records of Employer as to whether Employer is Insolvent.

 

(c)



If at any time the Trustee has made or received a determination that Employer is
Insolvent, the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the  Trust for the benefit of
Employer’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Plan participants or their beneficiaries to pursue their
rights as general creditors of the Employer with respect to benefits due under
the Plan or otherwise.

 

(d)



The Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with the terms of this Agreement only after the
Trustee has received a determination from the independent accountant regularly
auditing the financial records of the Employer that the Employer  is not
Insolvent (or is no longer Insolvent).

 

(e)



During the continuance of the Trust, the fees and expenses of the Trustee shall
be paid from the Trust Fund if not paid by the Employer.

 

9.3Amount of Payments After Resumption. Provided that there are sufficient
assets, if the Trustee discontinues  the payment of benefits from the Trust
pursuant to this Section 9 and subsequently resumes such payments, the first
payment following such discontinuance shall include the aggregate amount of all
payments due to   Plan participants or their beneficiaries under the terms of
the Plan for the period of such discontinuance, less the aggregate amount of any
payments made to Plan participants or their beneficiaries by the Employer in
lieu of the payments provided for hereunder during any such period of
discontinuance.

 

SECTION 10. AMENDMENT AND TERMINATION

 

10.1Amendment. This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Employer.   Notwithstanding the foregoing, no
such amendment shall conflict with the terms of the Plan or   shall make the
Trust revocable after it has become irrevocable in accordance with Section 1.2
hereof.

 

10.2Termination. The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits under
the terms of the Plan.  Upon termination of the Trust, any remaining   assets
less any outstanding Trust fees and expenses shall be returned to the Employer.

 

SECTION 11. MISCELLANEOUS

 

11.1Binding Effect; Assignability. This Agreement shall be binding upon, and the
powers granted to the Employer and the Trustee, respectively, shall be
exercisable by the respective successors and assigns of the Employer  and the
Trustee. Any entity which shall, by merger, consolidation, purchase, or
otherwise, succeed to substantially all the trust business of the Trustee shall,
upon such succession and without any appointment or other action by the
Employer, be and become successor trustee hereunder.

 

11.2Governing Law. This Agreement and the trust created and the Trust held
hereunder shall be interpreted in accordance with the laws of the state of
Delaware, except to the extent that such laws are preempted by the federal laws
of the United States of America. All contributions to the Trust shall be deemed
to take place in the state of Delaware.

 



9

 




11.3Notices. Any communication to the Trustee, including any notice, direction,
designation, certification, order, instruction, or objection shall be in writing
and signed by the person authorized under the Plan to give the
communication.  The Trustee shall be fully protected in acting in accordance
with these written communications. Any notice required or permitted to be given
to a party hereunder shall be deemed given if in writing and hand delivered or
mailed, postage prepaid, certified mail, return receipt requested, to such party
at the following address or at such other address as such party may by notice
specify:

 

If to the Employer:

 

RLI Corp.

9025 N Lindbergh Drive

Peoria, Illinois 61615

Attention: Katie Kappes

 

If to the Trustee:

 

Principal Trust Company

1013 Centre Rd Ste 300

Wilmington, DE 19899-1265

Attention: Trust Services

 

11.4Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity  of enforceability of the remaining
provisions.

 

11.5Waiver. Failure of any party to insist at any time or times upon strict
compliance with any provision of this Agreement shall not be a waiver of such
provision at such time or any later time unless in a writing designated as a
waiver and signed by or on behalf of the party against whom enforcement of the
waiver is sought.

 

11.6Non-Alienation. No interest, right or claim in or to any part of the Trust
or any payment therefrom shall be assignable, transferable or subject to sale,
mortgage, pledge, hypothecation, commutation, anticipation, garnishment,
attachment, execution, or levy of any kind, and the Trustee and the Committee
shall not recognize any attempt to assign, transfer, sell, mortgage, pledge,
hypothecate, commute, or anticipate the same, except to the extent required by
law.

 

11.7Definitions. Unless the context of this Agreement clearly indicates
otherwise, the terms defined in the Plan shall, when used herein, have the same
meaning as in the Plan.

 

11.8Headings. The headings of sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Agreement, the text shall control.

 

11.9Construction of Language.  Whenever appropriate in this Agreement, words
used in the singular may be read in the plural; words used in the plural may be
read in the singular; and words importing the masculine gender shall be deemed
equally to refer to the female gender or the neuter. Any reference to a section
number shall refer to a section of this Agreement, unless otherwise indicated.

 

11.10Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

10

 




IN WITNESS WHEREOF,  the undersigned have executed this Agreement to be
effective as of January 1, 2020.

 

FOR THE EMPLOYER

 

 

Employer:   RLI Corp.

 

 

By:  Kathleen Kappes

 

Title:  Vice President, Human Resources

 

 

 

ACCEPTANCE OF THE TRUSTEE

The undersigned hereby accepts appointment as Trustee hereunder and agrees to be
bound by the terms of this Agreement.

 

DELAWARE CHARTER GUARANTEE & TRUST COMPANY, a Delaware corporation conducting
business under the trade name of Principal Trust Company

 

 

 

By:  Debra Curran

 

Title:  Trust Services Specialist

 

 

 

11

 

